SHAHOOD, J.
Appellant, Simon Scott, seeks review of the trial court’s sentencing order. The court’s original sentence was vacated, and appellant was resentenced after the decisions in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), were rendered. At resentencing, the trial court found that appellant was not entitled to be sentenced under the holdings in Apprendi and the case clarifying it, Blakely.
Appellant acknowledges that this court’s decisions in Garcia v. State, 914 So.2d 29 (Fla. 4th DCA 2005), Hamilton v. State, 914 So.2d 993 (Fla. 4th DCA 2005), Thomas v. State, 914 So.2d 27 (Fla. 4th DCA 2005), and Brown v. State, 940 So.2d 498 (Fla. 4th DCA 2006), are contrary to his position. We certified conflict in those cases with the First District Court of Appeal in Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005). Appellant urges this court to reconsider those decisions or certify conflict with Isaac.
We decline to reconsider our decisions in the above cases. However, we certify conflict with the opinion in Isaac to the extent that it holds Apprendi and Blakely are to be applied in resentencing in cases where convictions were final prior to those cases.

Affirmed; Conflict Certified.

GROSS and MAY, JJ., concur.